DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the estimated temperature calculation part, the electrical heating permission judgement part and catalyst warmup control part in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control device for a vehicle, which vehicle provided with: an internal combustion engine…” It is unclear if the claim requires the structure of the engine and catalyst or if the claim only requires the structure of the control device. For purposes of examination the claim will be interpreted as requiring only the structure of the control device and the recitations of the engine and catalyst as being recitations of intended use.
Claims 2-11 depend from claim 1 and are rejected for the same reason therefrom.
In reference to claim 11, the recitation “control the exhaust temperature to a higher temperature to make the internal combustion engine operate when using the heat of exhaust discharged from the internal combustion engine” is unclear. It is not possible to increase an exhaust temperature to cause the engine to operate. For purposes of examination the recitation will be interpreted as “when using the heat of exhaust discharged from the internal combustion engine to raise the temperature of the catalyst device, control the engine to raise the exhaust temperature to a higher temperature”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0268613 A1 to Hirai et al. (Hirai).
In reference to claim 1, Hirai discloses a control device for a vehicle, which vehicle provided with: an internal combustion engine (intended use; however, see 10, Fig. 1); and an electrically heated type of catalyst device (again, intended use; however, see 20, Fig. 1) provided in an exhaust passage of the internal combustion engine and supporting a catalyst on a conductive base generating heat by the supply of current, the control device (25) comprising: an estimated temperature calculation part configured to calculate an estimated temperature of the conductive base based on an engine operating state (S12; Fig. 5, par. 0070, based on experimental data of engine operation); an electrical heating permission judgment part configured to judge whether to permit warmup of the catalyst device by electrical heating; and a catalyst warmup control part configured to warm up the catalyst device by electrical heating when electrical heating is permitted and warm up the catalyst device by heat of exhaust discharged from the internal combustion engine when electrical heating is prohibited (S20, S30), and the electrical heating permission judgment part is configured to prohibit warmup of the catalyst device by electrical heating at the time of at least one of the following: when it is predicted that an actual temperature of the conductive base has diverged from the estimated temperature, when the estimated temperature is low in reliability, or when it is not possible to calculate the estimated temperature (S20, “YES”, S23; S30, “YES”, S32; par. 0085).
In reference to claim 2, Hirai discloses the control device for a vehicle according to claim 1, wherein the electrical heating permission judgment part is configured so as to deem that when the value of at least one of the parameters (T, T1, T2) used when calculating the estimated temperature based on the engine operating state is an abnormal value, it is predicted that the actual temperature of the conductive base will diverge from the estimated temperature and so as to thereby prohibit warmup of the catalyst device by electrical heating (S23, S32).
In reference to claim 7, Hirai discloses the control device for a vehicle according to claim 1, wherein the electrical heating permission judgment part is configured to deem that the estimated temperature is low in reliability and to prohibit warming of the catalyst device by electrical heating when the difference between the estimated temperature calculated based on the engine operating state (T1) and the second estimated temperature (T) of the conductive base calculated by a method different from the method of estimation of the temperature of the conductive base based on the engine operating state becomes equal to or greater than a predetermined value (S20).
In reference to claim 8, Hirai discloses the control device for a vehicle according to claim 1, wherein the catalyst warmup control part is further configured to make the internal combustion engine operate so that when using the heat of exhaust discharged from the internal combustion engine to warm up the catalyst device, the exhaust temperature is maintained at a target exhaust temperature set in advance for a predetermined time period from startup of the internal combustion engine, and the predetermined time period is a time period in which it is deemed that the actual temperature of the conductive base has converged to the target exhaust temperature (S25; par. 0080).
In reference to claim 10, Hirai discloses the control device for a vehicle according to claim 8, wherein the catalyst warmup control part is configured to lift the prohibition of warmup of the catalyst device by electrical heating when maintaining the exhaust temperature at the target exhaust temperature and operating the internal combustion engine for exactly the predetermined time (par. 0089).
Allowable Subject Matter
Claims 3-6, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0270568 A1 discloses a control device similar to what is recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
14 August 2021